Case 1:19-cv-00849-FB-SMG Document 33 Filed 06/29/20 Page 1 of 1 PageID #: 138



                          LAW OFFICE OF JACK ANGELOU
                                  145 Willis Avenue
                              Mineola, New York 11501
   Jack Angelou, Esq.          jackangelou@gmail.com                   Tel: 917-514-5697


   June 29, 2020

   BY ECF
   Honorable Steven M. Gold
   United States Magistrate Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re: Arriola et al v. ECCGP LLC et al; CASE #: 1:19-cv-00849-FB-SMG

   Dear Judge Gold:

   I was ordered today by Judge Tracy Robbins of Nassau District Court at 12:20 PM that I
   am to attend an emergency SKYPE appearance at 2:30 PM in the matter of People v.
   Blot, a criminal matter that involves, inter alia, Defendant’s access to his children. The
   emergency conference was necessitated by issues that arose at an earlier conference this
   morning.

   Therefore, unfortunately, and with my profound apologies to the Court and my adversary,
   whom I have already advised of this emergency application, I will be unable to attend the
   conference scheduled for this afternoon in the above matter. I will of course be in contact
   with the Court to ascertain the adjourned date.

   I thank the Court for all courtesies extended.

   Respectfully submitted,


   Jack Angelou, Esq.

   cc:    Michael Faillace & Associates, P.C.
          One Grand Central Place
          60 East 42nd Street, Suite 4510
          New York, NY 10165
          (tel) 212-317-1200
          (fax) 212-317-1620
          ctucker@faillacelaw.com
